*724Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wendell Wood appeals the district court’s orders summarily denying his motion to reopen the appeal period and motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the orders of the district court. See United States v. Wood, No. 2:93-cr00090-3 (E.D. Va. filed Mar. 13, 2009 & entered Mar. 16, 2009; filed Apr. 16, 2009 & entered Apr. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.